Citation Nr: 1550639	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  12-33 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1986 to June 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  These matters were previously remanded by the Board in December 2014 for additional development.

On a VA Form 9, Appeal to Board of Veterans' Appeals, dated in November 2012, the Veteran requested a Board hearing.  However, the Veteran's representative withdrew the request in December 2014 correspondence.  See 38 C.F.R. § 20.704(e) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left ankle disability and entitlement to service connection for a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record is at least at relative equipoise as to whether the Veteran's current right knee sprain with chondromalacia is etiologically related to his active service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for right knee sprain with chondromalacia have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process Considerations

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).  In this decision, the Board grants entitlement to service connection right knee sprain with chondromalacia.  This represents a complete grant of the benefits sought on appeal in regard to that issue.  Thus, any deficiency in VA's compliance with the notification and assistance requirements with regard to that issue is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, as noted in the Introduction, the Board previously remanded the matter decided in December 2014.  Pertinent to that issue, in the December 2014 remand, the Board directed the AOJ to contact the Veteran to ask whether he applied for Social Security Administration disability benefits and to ask for information related to the military hospital where he was treated for a right knee injury during active service; to provide the Veteran with a VA examination as to the right knee disability; and to readjudicate the issue.  A review of the record reveals that the AOJ substantially complied with the December 2014 Board remand directives as they relate to the matter decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).


Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from credibility and probative weight, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Analysis

The Veteran contends that he sustained multiple injuries to the right knee during his active service, and that he has a current right knee disability that is etiologically related to those injuries.  Specifically, the Veteran has reported that he fell during a training exercise, that his right knee began to swell thereafter, and that he eventually required hospital care to have the right knee drained and dressed.  He has also reported bumping his right knee on objects during active service.  See, e.g., June 2015 VA knee and lower leg conditions examination.  He has indicated that he has experienced right knee pain since separation from active service.

The medical evidence of record shows that the Veteran has been diagnosed with right knee sprain with chondromalacia.  See June 2015 VA knee and lower leg conditions examination.  Thus, there is competent evidence of a current right knee disability.

The Veteran's service treatment records do not include any evidence of treatment for a right knee disability during active service.  In addition, a June 1991 report of medical examination for separation from active service reflects that the Veteran had a normal evaluation of the lower extremities, and that no right knee disability was noted.  However, the service treatment records do include a June 1991 report of medical history for discharge from active service showing that the Veteran reported current or history of broken bones and a history of fracture of right knee in 1988.  In addition, the Veteran has reported to VA, both in pursuit of treatment from a VA medical facility and in pursuit of compensation, that he injured his right knee multiple times during active service by falling or hitting his knee against objects.  The Veteran is competent to report pain and other lay-observable symptoms and to report the onset of such symptoms in relation to his duties during active service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, there is a lack of contemporaneous medical records documenting any in-service right knee injury or disability.  However, although a lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Here, the Veteran's statements of in-service injuries are consistent with the contemporaneous statements made on the June 1991 report of medical history for discharge from active service and are consistent with the general circumstances of his service.  See 38 U.S.C.A. § 1154(a)(1).  Therefore, the Board finds the Veteran's lay-testimony of in-service right knee injuries to be credible despite the lack of treatment records documenting in-service complaints of right knee symptoms.  Accordingly, there is competent, credible evidence of in-service right knee injuries that were manifested by pain and swelling and that occurred in temporal proximity to the Veteran's falling and bumping his right knee on objects.

As such, the question remaining for consideration is whether there is a nexus between the in-service injuries and the current right knee sprain with chondromalacia.  To determine whether there is such a relationship, the Board turns to the competent evidence of record.

In favor of a finding of such a relationship is the Veteran's competent and credible testimony that he began experiencing right knee pain during his active service following injuries to the right knee, and that he has continued to experience pain and limited motion of the right knee since that time.  In addition, a July 2012 VA treatment record notes that the Veteran had significant pain upon compression of the soft tissue below the knee.  The note indicates that X-Rays of the knee conducted in April 2012 show "what appears to be a large loose bony fragment consistent with his remote injury of knee trauma in 1985."  The Board accepts this statement as competent medical evidence establishing that the Veteran's current disability is consistent with the Veteran's competent and credible testimony of in-service right knee injuries.

The Board acknowledges that the July 2012 VA treatment note showing a nexus between the reported in-service right knee injuries and the current right knee disability refers to "remote injury of knee trauma in 1985," and that the Veteran did not enter active service until February 1986.  However, the Board concludes that this likely is a typographical error on the physician's part because the Veteran has consistently reported that the precipitating right knee injury occurred during his active service in 1988.  The Veteran has at no time reported that the injury occurred prior to his active service in 1985, and there is no clear and unmistakable evidence of a right knee injury or disability pre-existing service.  Therefore, the Board finds that the July 2012 VA treatment note does not contradict the Veteran's assertions as to an in-service onset of his right knee symptoms.

Against a finding of a nexus between the in-service injuries and the current right knee disability is the June 2015 VA knee and lower leg conditions examiner's opinion.  The VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  In the examination report, the examiner documents the Veteran's report of falling during a training exercise in 1988 and then requiring draining of his right knee days after the injury.  The examiner further documented the Veteran's report of current right knee pain with associated loss of balance.  Examination of the Veteran revealed reduced range of motion.  The examiner diagnosed the Veteran with right knee sprain with chondromalacia and opined that the disability was less likely than not caused by, related to, or worsened beyond its natural progression by military service.  As a rationale, the examiner noted that the Veteran anecdotally described an in-service diagnosis, but that the diagnosis is not supported by other evidence of record.  The examiner further explained that the Veteran, as a layperson, is not competent to make a particular diagnosis.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In this case, the physician who wrote the July 2012 VA treatment note and the June 2015 VA knee and lower leg conditions examiner either reviewed the record or took a medical history from the Veteran that was consistent with the other evidence of record.  They both provided a medical opinion based on their knowledge and expertise as physicians.  The Board notes, however, that the VA examiner's opinion does not reflect consideration of the Veteran's competent and credible reports as to the onset and continuity of his symptoms.  Accordingly, the Board finds no reason to afford greater probative weight to the examiner's negative nexus opinion than to the Veteran's competent and credible statements combined with the July 2012 VA treatment note linking the Veteran's current right knee disability to his reported in-service injuries.  See Nieves-Rodriguez, 22 Vet. App. at 304.

In summary, the competent and credible evidence shows that the Veteran sustained injuries to his right knee during active service from falls and from bumping the knee on objects.  He has presented probative evidence establishing onset of right knee symptoms during his active service.  He has also presented probative evidence establishing that those symptoms have persisted through the present.  The medical evidence of records shows that the Veteran has been diagnosed with right knee sprain with chondromalacia based on those symptoms.  A VA medical professional indicated that the Veteran's current right knee disability is consistent with the in-service right knee injuries that have been competently and credibly reported by the Veteran.  The only evidence of record weighing against a finding of medical nexus between the in-service injuries and the current right knee disability is the June 2015 VA knee and lower leg conditions examiner's opinion.  However, the Board finds no reason to afford greater probative weight to that negative nexus opinion than to the Veteran's competent and credible statements and the July 2012 VA treatment note.  Accordingly, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's current right knee sprain with chondromalacia is etiologically related to his active service.  The benefit of the doubt is resolved in the Veteran's favor, and the Board therefore concludes that service connection for right knee sprain with chondromalacia must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right knee sprain with chondromalacia is granted.


REMAND

The Board finds that the issues of entitlement to service connection for a left ankle disability and entitlement to service connection for a right ankle disability must be remanded for further development before a decision may be made on the merits.

In June 2015, the Veteran was provided a VA ankle conditions examination.  The examiner reviewed the claims file and Computerized Patient Records System (CPRS) records.  The examiner noted the Veteran's reports of in-service ankle injuries, including twists and sprains, for which he received treatment.  The examiner further noted that the Veteran had no profiles at separation, but that the Veteran indicated that he sought care for his right ankle immediately after service and that he has been diagnosed with twists, sprains, and breaks.  The examiner listed five specific items of evidence pertaining to the ankles found in his review of the claims file and CPRS records, including a June 2013 record showing an "essentially normal right ankle (soft tissue swelling only)" and a January 2015 right ankle X-Ray showing a normal right ankle.  Based on the review of the records and examination of the Veteran, the examiner concluded that the Veteran does not have a current diagnosis associated with any claimed ankle condition.

A review of the record reveals that January 2011 bone imaging showed "Abnormal uptake involving the bilateral ankles which may also represent posttraumatic/degenerative changes."  In addition, a VA treatment note dated in July 2012 states, "The radiographs of both ankles show some very mild degenerative changes."  As such, the record indicates that the Veteran may have a current degenerative disease of the bilateral ankles.  The June 2015 VA ankle conditions examination report makes no mention of the January 2011 bone imaging report or the July 2012 finding of very mild degenerative changes of the bilateral ankles.  Thus, although the June 2015 VA ankle conditions examiner indicated that the full record was reviewed, the VA examination report does not reflect full consideration of the medical evidence of record, as it does not discuss medical evidence that is potentially favorable to the Veteran's claim and that is contrary to the examiner's conclusion that the Veteran has no current disability of either ankle.  The June 2015 VA ankle conditions examination is therefore inadequate for decision-making purposes, and a remand is necessary so that an adequate opinion may be obtained.  See Barr, 21 Vet. App. at 312 (2007).

In addition, the June 2015 VA ankle conditions examination report reflects that there are likely relevant, outstanding VA treatment records that must be obtained and associated with the record prior to adjudication of the bilateral ankles claim.  Specifically, the VA examiner indicated that, in addition to the claims file, CPRS was consulted in completing the examination report.  The examiner referenced the June 2013 record showing an "essentially normal right ankle (soft tissue swelling only)" and the January 2015 right ankle X-Ray showing a normal right ankle.  However, the claims file currently includes VA treatment records dating only through February 2013.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board notes that evidence contained in the CPRS but not in the claims file is not considered to be evidence of record.  Therefore, on remand VA treatment records dated from February 2013 through the present must be obtained and associated with the claims file.

Finally, at the June 2015 VA ankle conditions examination, the Veteran reported that he sought care for his right ankle immediately after service.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  On remand, the Veteran should be provided an opportunity to identify the place and approximate dates for the treatment he received for his right ankle shortly after service, and efforts should be made to obtain any identified records that are relevant to the matters being remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records dating from February 2013 through the present, and associate the records with the claims file.

2.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private health care providers for his claimed right and left ankle disabilities.  The Board is particularly interested in records dating around the time of his separation from active service.  He referenced this treatment during the interview portion of his June 2015 VA ankles conditions examination.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

3.  Following completion of the above development, forward a copy of this Remand and the claims file to the examiner who conducted the June 2015 VA ankle conditions examination or, if that examiner is unavailable, to a similarly qualified physician for an addendum opinion.  If it is determined that a further examination is required to provide an adequate addendum opinion, such an examination should be scheduled and any and all studies, tests, and evaluations deemed necessary by the examiner, to include any X-Rays or other diagnostic testing, should be performed.  The examiner must address the following:

a.  Does the Veteran have a current right ankle disability?

b.  If so, provide an opinion as to whether, based on the expanded record, it is at least as likely as not (50 percent probability or greater) that any right ankle disability demonstrated since service, even if currently resolved, had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service.

c.  Does the Veteran have a current left ankle disability?

d.  If so, provide an opinion as to whether, based on the expanded record, it is at least as likely as not (50 percent probability or greater) that any left ankle disability demonstrated since service, even if currently resolved, had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service.

The VA examiner should indicate that the claims file was reviewed.  A complete rationale should be provided for all opinions given.  The rationale should reflect consideration of the January 2011 bone imaging showing "Abnormal uptake involving the bilateral ankles which may also represent posttraumatic/degenerative changes," and the VA treatment note dated in July 2012 that states, "The radiographs of both ankles show some very mild degenerative changes," which are both of record.

4.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


